 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDBurroughs Interstate Services Credit UnionandLocal42,Officeand Professional EmployeesInternationalUnion,AFL-CIO. Cases 7-CA-23441 and 7-CA-2126910 June 1986DECISION AND ORDERBy MEMBERS DENNIS,BABSON, ANDSTEPHENSOn 26 November 1985 Administrative LawJudge Bruce C. Nasdor issued the attached deci-sion and supplemental decision.' The Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, ftndings,2 andiOn 10 December 1985 the judge issued an erratum,amending thenoticez In sec. IV of the judge's decision at par.9 under the heading"Subse-quent Events,"the judge suggested that the Respondent made contrac-tual cost-of-livingwage adjustmentsbetween 1967and 1982 based onchanges in the Bureau of Labor Statistics'consumer price index for urbanwage earners and clerical workers(CPI-W),all cities and items.Prior to1978,however,the Respondent's alter ego used the CPI, rather than theCPI-W.The Bureau of Labor Statistics first began publishingthe CPI-Win 1978 when it discontinued its original CPI. We nevertheless do notfind the judge's error material and adopt his finding that the Respondentis contractually bound to make cost-of-livingwage adjustments pursuantto changes in the CPI-W, all cities and items Although the Respondent'scollective-bargaining agreementwith the Union does not specify onwhich index cost-of-livingwage adjustments are to be based, the Unionprovided the Respondent's alter ego with information pursuant to theCPI-W and therecord establishes that the Respondent's alter ego hadmade wage adjustments consistent with that index since 1978.According-ly,we find the parties contemplated using that index whentheyexecutedtheir agreementsin 1978 and 1979.a In adopting the judge's conclusion that he should not defer to theparties' grievance and arbitration procedures the question on which con-sumer price index the parties agreed to base their contractual cost-of-living wage adjustments, werelyon the fact that this case in part con-cerns compliance with Administrative Law Judge Elbert D Gadsden'sdecisionand Orderin Case 7-CA-21269 TheBoard has long held thatcompliance issues are not appropriate for deferral SeeErnstSteel Corp,217 NLRB 1069 In. 1 (1975). While Case 7-CA-23441 arisesfrom sepa-rate complaint allegations,the result in both cases turns in part on resolv-ing the same factual and legal issues. We therefore shall not separatelydefer Case7-CA-23441 SeeSQI Roofing,271 NLRB 1 fn. 3 (1984).In declining to defer, we also rely on the Respondent's having specifi-cally reserved its right to raise before the arbitrator the question whetherthe Charging Party's claim is arbitrable under their agreementWe there-fore conclude that the Respondent,who contends we should defer, hasnot "credibly asserted its willingness to resort to arbitration,"Collyer In-sulatedWire,192 NLRB 837,842 (1971),and the purposesof the Actwould not be served by deferralIn his"Conclusion and Analysis,"under the heading "Patricia Foster'sBackpay" at par 1,Judge Nasdor discussed Judge Gadsden's having or-dered the Respondent to "reinstate0"employee Nancy Purviance and to"recall"employee Patricia Foster.We agree with Judge Nasdor's conclu-sion that Judge Gadsden's choice ofwords does not unply that employeeFoster is not entitled to backpay for any period before Judge Gadsden'sdecision issuedWe observe,however, that Judge Gadsden's choice ofwords was not careless;he found the Respondent unlawfully denied Fos-conclusions3and to adopttherecommendedOrder.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,BurroughsInterstate Services Credit Union, Plymouth, Michi-gan, its officers, agents, successors,and assigns,shall take the action set forth in the Order.ter's request to extend her maternityleave,compelling her resignation,and that the Respondentunlawfullydischarged Purviance4We amendthe judge's remedy for Case 7-CA-23441 to provide thatthe Respondent shall paybackpayas prescribedin Ogle Protection Service,183 NLRB 682 (1970), enfd 444 F.2d 502 (6th Cit.1971), with interest asprescribed inFlorida Steel Corp.,231 NLRB 651 (1977).Richard Whiteman, Esq.,for the General Counsel.Douglas A.Witters,Esq.,for theRespondent.Mary L. Craig,president of the Charging Party Union,for the Charging Party.DECISION AND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBruce C. Nasdor, Administrative Law Judge. Thiscase was tried at Detroit, Michigan, on 24 January 1985.The complaint dated 13 June 1984 in Case 7-CA-23441alleges violations of Sections 8(a)(1) and (5) and 8(d) ofthe National Labor Relations Act (the Act). On 31 Octo-ber 1984 it was consolidated with a backpay specificationinCase 7-CA-21269. The backpay specification wasamended at the hearing by the introduction of GeneralCounsel's Exhibit 2. Respondent agreed to certain stipu-lations in General Counsel's Exhibit 3, and it does notdispute the calculations set forth in the backpay specifi-cation.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material herein,Respondent has main-tained its only place of business at 13000 Haggerty Roadin Plymouth,Michigan.Respondent is, and has been atall times material herein,engaged in providing creditunion services to the employees of Burroughs Corpora-tion, Plymouth Road plant,Plymouth,Michigan.During the fiscal year ending 31 December 1983,which period is representative of its operations at alltimesmaterial herein,Respondent realized gross reve-nues in excess of $500,000.During the same period, Re-spondent loaned funds in excessof $50,000 to individualsresiding outside the State of Michigan.Respondent is now,and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7), of the Act.280 NLRB No. 34 BURROUGHS CREDIT UNION293II.THE LABOR ORGANIZATIONThe Charging Party Unionis, and has been at all timesmaterial herein,a labor organizationwithin themeaningof Section2(5) of the Act.III.THE COLLECTIVE-BARGAINING UNITAll office clerical employees employed by Respondentat its facility located at 13000 Haggerty Road, Plymouth,Michigan; but excluding guards and supervisors as de-fined in the act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion9(b) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE BACKPAY SPECIFICATIONA. BackgroundOn 19 December 1983, Administrative Law JudgeElbertD.Gadsden issued a decision in Case 7-CA-21269.No exceptions were filed and, on 25 January1984, the Board adopted Judge Gadsden's findings andconclusions and ordered Respondent to take the affirma-tive action set forth in his recommended Order.In his decision, Judge Gadsden found that the Re-spondent was an alter ego of Burroughs Suburban CreditUnion and violated the Act by dishonoring the collec-tive-bargaining agreement in effect between Suburbanand the Charging Party. Judge Gadsden's recommendedOrder included, inter alia, directives that Respondentcease and desist from failing and refusing to recognizethe Charging Party, unilaterally changing wages, hours,and other terms and conditions of employment, and ter-minatingemployees or forcing and causing employees toterminate their employment to avoid complying with theterms of the collective-bargaining agreement. JudgeGadsden also ordered Respondent to cease and desistfrom failing and refusing to recall employees Nancy Pur-viance and Patricia Foster and failing and refusing togive effect to the collective-bargaining agreement be-tween Suburban and the Charging Party. Furthermore,the Order required that Respondent offer reinstatementto Purviance and make her whole, offer to recall Foster,rescind terms and conditions unilaterally instituted, re-turning to the status quo ante, and make whole all em-ployees who suffered financial loss as a result of the uni-lateral changes.B. Subsequent EventsIn January 1984, pursuant to Judge Gadsden's recom-mended Order, Respondent recalled Patricia Foster andNancy Purviance,paying them the same rateof pay theyhad formerly been enjoying,but no interimCOLA in-creases.Respondent'smanager,Ralph Reyes,testifiedthatRespondent had not madeany COLA adjustmentsin any unit employee's pay since 1 October 1982. Reyesfurther admitted that the rates of pay were arbitrarily de-termined by him,based on market information he had re-ceived from other credit union managers.Other employ-ees working for Respondent during the period of Janu-ary 1984 continued receiving the same weekly rate theyhad been receiving,based on Respondent'sunilaterallyimposed wage rates which it had put into effect on 1 Oc-tober 1982.On 10 January 1984 Respondent's counsel, DouglassWitters, sent a letter to Union President Mary Craig inwhich he states,inter alia,"the import of this letter is toprovide theunionwith a 60-day notice thatBurroughsInterstate Services Credit Union proposes to terminatethe collective bargaining agreement that has been im-posed by the National Labor Relations Board throughAdministrative Law Judge Gadsden's December 19, 1983Decision and Order." Moreover, Attorney Witters re-quested that the Union meet for purposes of negotiatinga new contract. The contract was effective until 1 Janu-ary 1984 and for successive periods of 1 year thereafterunless either party gave a 60-day written notice prior tothe anniversary date or any subsequent anniversary dateof its desire to change, amend, or terminate the agree-ment. The notice requirement was not met. On 12 Janu-ary 1984 President Craig responded to Witters by letterstating, inter alia, "the Union does not choose to acceptyour invitation to bargain at this time."On 27 February 1984 Craig received a letter from Wit-tersdated 24 February in which he referred to theUnion's refusal to negotiate and informed Craig that ef-fective 1March 1984 Respondent was going to pay unitemployees according to an attached wage schedule. Fur-thermore,Witters advised Craig that Respondent waseliminatingthe COLA adjustments.The reduction in wages was implemented on 1 March1984, lowering unit employees' rates of pay to rates inthe 1978-1981 collective-bargaining agreement, plus 3-percentwageincreases that had become effective on IJanuary 1979, 1 January 1980, and 1 January 1981. Thewage reduction eliminated the COLA adjustments thatemployees had enjoyedsinceJanuary 1978.Therefore,beginning 1 March 1984,all unit employeeshave been paid at the reduced rates set forth in the back-pay specification.The Charging Party Unionhas been aparty to collec-tive-bargainingagreementswithRespondent and itspredecessors since approximately 1967. Every contractsince that time has contained COLA provisions whichhave been similar in each successive collective-bargain-ing agreement. There have been modifications in theCOLA language. For example, in the 1975-1978 agree-ment, the parties agreed to change the index date from1957-1959 equals 100 to 1967 equals 100, and to changefrom a 1-cent adjustment for each 0.4 change in theBureau of Labor Statistics (BLS) Consumer Price Index(CPI) to a 1-cent adjustment for each 0.3 change in theBLS CPI. Current COLA language is embodied in thecontract effective from 1 January 1978 until 1 January1981. In that regard see the language contained in articleIX, Cost of Living. The cap referred to in that articlewas removed by agreement in 1979, retroactive to 1 Jan-uary 1979. During negotiations for a new contract in1981, COLA was not discussed. Accordingly, the exten-sion of the contract until 1 January 1985 did not changeor modify the COLA article.Since 1967 the COLA adjustments, pursuant to con-tract,were made quarterly. The contract language did 294DECISIONSOF NATIONALLABOR RELATIONS BOARDnot particularize when the actual payments were to bemade. Barbara Brender, who worked for Respondentuntil 10 February 1984 as a bookkeeper and accountingsupervisor, and Patricia Foster, who worked for Re-spondent as head teller and loan clerk,both testified thatthe COLA adjustments always became effective the firstfull pay periods of March, June, September, and Decem-ber of each year.Brender, as union steward,receivedquarterly newsletters from the Union, as did Respond-ent'smanagers,who were sent copies. Brender receivedthese letters from May 1976 through August 1982. Theyset forth COLA adjustments to be made in the first payperiod of March, June, September, and December ofeach year under the BLS 1957-1959 equals 100 and 1967equals 100 indexes in the pay of employees in variousbargaining units representedby the Charging Party.When the newsletters were received by Brender, shemade a copy and furnished it to the manager. Then theywould figure out the new hourly rate and compare fig-ures.The newletters listed the adjustments on a cent-per-hour basis, except for 1978, when there was a 25-cent-per-year cap on the COLA adjustment, and after 1 Octo-ber 1982, when Respondent disavowed the ChargingParty's status and failed to recognize it. All employeesconsistently receivedthe COLAadjustments set forth inthe newsletters.On 15 February 1984, subsequent to the Board's Orderin Case 7-CA-21269, Foster was elected steward. There-after, she received the newsletter concerning the March1984 COLA adjustment. That newsletter related that a 5-cent-per-hour adjustment was due.Unit employees didnot receive that adjustment or any subsequent adjust-ment.Detailed testimony was elicited from Jesse Bridge-water, International representative,and President MaryCraig regardinghow the COLAwas arrived at and howthe newsletter was compiled. The Charging Party hascontractual relationships with the United Auto Workers(UAW). The UAW had a practice of sending the Charg-ing Party a quarterly letter settingforth the COLA ad-justments.Bridgewater would verify the amount by call-ing the Detroit Public Library and the UAW researchdepartment.Also,at times he utilized these same sourceswhen the UAW's letter was not forthcoming. TheCOLAs were based on quarterly changes in the CPI-W,all cities and items.Bridgewater sent quarterly newslet-ters requestingtheCOLAto all stewards includingBrender.Since June 1983, Craig utilized the Detroit Libraryand the UAWresearch departmentfor COLAchanges.She also disseminatedthe COLA adjustmentnewsletterto all stewards.The testimony and documentary evidence reflect thatallCOLA adjustments since 1978 had conformed tochanges inthe CPI-W index.C. The Senior Teller Position OpeningOn 13 February 1984 a position of senior or head tellerbecame available upon the promotion of employee Bay-lerian to accounting supervisor.Reyes posted a notice in-forming employeesthey could apply for theposition.Purviance applied for the position and was informed byReyes that it would pay $365 per week, $20 less perweek than Baylerian had been earning.Purviance de-clined to accept the position because she had been earn-ing $389 per week.The position was subequently accept-ed by another employee who was paid the $365 perweek. The contract rate of pay including the COLA forthe position of senior teller as of January 1984 was$397.04 per week based on the backpay specificationschedule H. Reyes testified that he came up with the$365-per-week rate based on his feelings about Pur-viance's experience and the rates paid by other creditunions.D. The Issue of Backpay for Patricia FosterJudge Gadsden states in his conclusions of law that"by forcing or causing the termination of the employ-ment of employee Patricia Foster, Respondent has violat-ed Section 8(a)(1) and (5) of the Act." The judge in hisrecommended Order directs Respondent to "offer torecall Patricia Foster in accordance with the recall pro-visions of the collective-bargaining agreement,to a posi-tion substantially equivalent to the position she held priorto termination, without loss of seniority or other privi-legesand benefits previously enjoyed."Judge Gadsden's Order also required Respondent torescind the wage rates and any other terms and condi-tions unilaterally imposed and to make whole all employ-ees who suffered financial loss due to unilateral changesinstituted by Respondent.Among the uniteral changeswere leaves of absences and maternity leave.Respond-ent's unilateral changes did not provide for any leaves ofabsence and provided a more restrictive maternity leavebenefit.Foster testified that if Respondent had granted her 6-month leave-of-absence request, she would have returnedtowork no later than after the 6 months. Respondentbears the burden of affirmatively raising willful loss as adefense but chose not to do so. Foster also testified re-garding her efforts to find work in an effort to bolsterher testimony that she would have returned to work atRespondent if she had been granted her leave-of-absencerequest. In this regard, she filed job applications andtalkedwith individuals at savings and loan institutionsand credit unions.E. Conclusion and AnalysisRespondent contends that the unfair labor practiceissue andthe COLA interpretationissue canboth be re-solved by arbitration.' Counsel for Respondent cites sev-eral casesinwhich arbitration, pursuant to the contrac-tual grievance procedure, has been held to be compatiblewith the Act. Moreover, Respondent avers that it couldnot follow Judge Gadsden's order toimplementthe col-lective-bargaining agreementbecause it could not calcu-lateCOLAadjustmentsfrom the informationcontainedin the agreementitself.It is truethat the COLA provi-sion doesnot set forth the specific CPI index, dates forcalculations,or datesfor quarterly payments. The uncon-troverted evidence attests to the fact that Respondent1SeeCollyer InsulatedWire,192 NLRB 837 (1971). BURROUGHS CREDIT UNIONhad no problem complying with the COLA provisionsfor 17 years. In my opinion Respondent is taking the po-sition that because past practice is a concept that can bearbitrated,itmust be arbitrated,ergo the Board is an im-proper forum.Ido not agree that arbitration will be aquick and fair resolution of the dispute, particularlywhen Respondent can still raise arbitrability2 as a de-fense.Moreover,to defer could bring about unnecessaryduplication of litigation if the arbitrator failed to reachthe unfair labor practice issues.Moreover, I fully agree with counsel for the GeneralCounsel, for the reasons set forth in his brief, that Re-spondent's deferral arguments are lacking in merit. I con-clude that Respondent has never complied with theBoard Order in Case 7-CA-21269 andhas further com-pounded its unfair labor practices by continuing and du-plicating unfair labor practices in Case 7-CA-23441.F. Patricia Foster's BackpayRespondent harps on Judge Gadsden's words "rein-state"Purviance and "recall" Foster. "The ALJ's choiceof words left the employer withno contemplation thatthe ALJ really meant that the employer was toalso 're-instate'Pat Foster." This exercise in semantics is spe-cious.What the judge "meant" is clear and unambiguous.Iconclude that Foster is entitled to backpay from 18April 1983 until her recall in January 1984.IfRespondent had granted Foster's leave request, Ican presume she would have returned at the conclusionof the leave period. By way of her unrefuted testimony,she confirms this.Moreover, Judge Gadsden ordered amake-whole remedy for all affected (by the unilateralchanges) employees, which would include Foster.G. The SeniorTellerPostingRespondent contends that this issue, like the overallCOLAissue, should be "Collyerized."It argues that anarbitratorwould be able to determine the correct rateand the merits of the alleged unfair practice.Again, I donot agree.The position was filled at $365 per week,rather thanthe correct wage of $397.04 per week.Thiswas a clearviolation of Section 8(a)(1) and (5)and Section 8(d) ofthe Act byunilaterallymodifying the contract.Indeed,the manager testified that the lesser figure was arbitrarilyset.Accordingly,Respondent unilaterallymodified thecollective-bargaining agreement in violation of its bar-gaining obligations.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is labor organization within the meaningof Section 2(5) of the Act.3.All office clerical employees employed by Respond-ent at its facility located at 13000 Haggerty Road, Plym-outh,Michigan;but excluding guards and supervisors asdefined in the Act, constitute a unit appropriate for the2 Respondent specifically reserved this defense295purposes of collectivebargainingwithinthe meaning ofSection 9(b) of the Act.4.At alltimes materialherein the Unionhas been des-ignatedexclusive collective-bargaining representative ofthe unit employees, and the Unionhas been recognizedin the current collective-bargaining agreementwhich iseffective by its terms for the period from 1 January 1981until 1 January 1984 and for successive periods of 1 yearthereafter unless either partygives a 60-daywrittennotice prior to the anniversary date orany subsequentanniversary date of its wish to change,amend,or termi-nate in accordance with article 11, section 1, of the col-lective-bargainingagreement.5.By refusing to bargain collectively with the Unionby unilaterally modifying the currentagreement and byeliminatingall prior cost-of-livingadjustmentsthat havebecome incorporatedintobargaining unit employees'rates of pay since 1 January1978,Respondent has en-gagedin violations of Section8(a)(1) and (5)and Section8(d) of the Act.6.Beginningon 1 March 1984, by unilaterally modify-ing the current collective-bargaining agreement throughfailingto pay any unit employees a quarterly cost-of-living adjustment due them as of that date,Respondenthas violated Sections 8(a)(1) and (5)and 8(d) of the Act.7.By unilaterally modifying the terms of thecurrentcollective-bargaining agreementby postinga notice for abargainingunit position at less than the contract rate ofpay and subsequently paying the unit employee in thatposition at less than the contract rate of pay, the Re-spondent violated Section8(a)(1) and(5) and Section8(d) of the Act.8.The aforesaid unfair labor practicesaffect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYCase 7-CA-23441Having found that Respondent engaged in unfair laborpractices within the meaning of Sections 8(axl) and (5)and 8(d) of the Act, Ishall recommend that it cease anddesist therefrom, and that it take certain affirmativeaction to effectuate the policies of the Act.Iwill recommend in my Order that Respondent be or-dered to cease and desist from engaging in the conductdescribed in the "Conclusions of Law" section, or in anyother manner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed inSection7 of the Act.Iwill further recommend that Respondent be orderedto cease and desist from engaging in the conduct de-scribed in the "Conclusions of Law" section by other-wise refusing to bargain in good faithwiththe ChargingParty Union regarding any terms and conditions of em-ployment of the employees in the unit.Iwill further recommend that Respondent be orderedto make the employees in the unit whole for any loss ofpay suffered as a result of the modifications of the termsand conditions in the current collective-bargaining agree-ment,with interest thereon computed in accordance withcurrent Board policy. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 7-CA-21269The gross backpay formula, as set forth in the backpayspecification as modified, is appropriate. I therefore con-clude that Respondent owes the unit employees backpay,as setforth in the amended backpay specification, withinterestthereon in accordance with current Boardpolicy.Foster shall be awarded backpay for the period from18April 1983 until January 1984 based on the hoursworked by Tamara Hill during that same period.Foster's backpay shall be based on the wage rate forthe loan clerk classification.Foster's backpay shall include an $800 bonus for 1983that is not specifically set forth in the backpay specifica-tion, but has been stipulated to by the parties in GeneralCounsel's Exhibit 3.With the exception of Foster (the floating holiday forFoster in 1983), the employees specified are entitled tothe floating holiday sought.With the exception of Foster, the employees specifiedare entitled to the vacation weeks sought.Brender, Baylerian, and Leonard are entitled to theservice days sought.The rates of pay have been determined in the unfairlabor practice Case 7-CA-23441.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-edsORDERThe Respondent,Burroughs InterstateServices CreditUnion, Plymouth, Michigan, its officers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Refusingto bargain collectively with the Union byunilaterally modifying the currentagreementby eliminat-ing allprior cost-of-living adjustments that had becomeincorporatedinto bargainingunit employees rates of paysince 1 January 1978.(b)Refusing to bargaincollectively with the Union byunilaterallymodifying the currentagreementby failingto pay any unit employees a quarterly cost-of-living ad-justment due to them as of 1 March 1984.(c) Refusing to bargaincollectively with the Union byunilaterallymodifying the terms of the current collec-tive-bargaining agreementby posting a notice for a bar-gainingunit position at less than the contract rate of payand subsequently paying the unit employee in that posi-tion at less than the contract rate of pay.(d) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make the employees in the unit whole with interestfor any loss of pay suffered as a result of Respondent's8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesunilateral changes and modifications of the terms of thecollective-bargaining agreement. Interest shall be com-puted in accordance with current Board policy.(b)Post at Respondent'sPlymouth,Michigan plantcopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(c) Furnish to the Regional Director signed copies ofthe notice for postingby the Unionin places where no-tices to members are customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.The unit employees shall be paid backpay asalleged inthe amended backpay specification with interest comput-ed in accordance with current Board policy. Regular andovertime hours listed for each of the employees forwhom backpay is sought have been stipulated to be ac-curate.Foster shall receive backpay for the period 18 April1983 until January 1984, the computation being based onthe hours worked by Tamara Hill for that same period.Foster's backpay should be based on the wage rate forthe loan clerk classification. Furthermore, Foster's back-pay shouldinclude an $800 bonusfor 1983.With the exception of Foster, the employees specifiedare entitled to the floating holidays.With the exception of Foster, the employees specifiedare entitled to vacation weeks.Brender, Baylerian, and Lenoard are entitled to theservice days. Jankiewicz and Hill shall receive the serv-ice days based on the Decision and Order in Case 7-CA-23441.5Interest on all of the above should be computed in ac-cordance with current Board policy.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board."5This addresses their rate of pay for those days.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatedGovernmentWE WILL NOT refuse to bargain collectively with theUnion by unilaterally modifying the terms of the agree-ment by eliminating all prior cost-of-living adjustmentsthat had become incorporated into bargaining unit em-ployees' rates of pay since 1 January 1978. BURROUGHS CREDIT UNION297WE WILL NOT refuse to bargain collectively with thepay and subsequently paying the unit employee in thatUnion by unilaterally modifying the current agreementposition at less than the contract rate of pay.by failing to pay any unit employees a quarterly cost-of-WE WILL NOT in any other manner interfere with, re-living adjustment due to them as of 1 March 1984.strain, or coerce you in the exercise of the rights guaran-WE WILL NOT refuse to bargain collectively with theteed you by Section 7 of the Act.Union by unilaterally modifying the terms of the currentcollective-bargaining agreement by posting a notice for aBURROUGHSINTERSTATESERVICESbargaining unit position at less than the contract rate ofCREDIT UNION